UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1542



ULISSES M. BASTOS,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A28-326-230)


Submitted:   January 25, 2006          Decided:     February 13, 2006


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Antonio M. Zaldana, LAW OFFICE OF ANTONIO M. ZALDANA, Los Angeles,
California, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Jeffrey J. Bernstein, Senior Litigation Counsel, John E.
Cunningham, III, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ulisses M. Bastos, a native and citizen of Brazil,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen and remand to the

immigration   judge   to   apply    for    asylum   based    upon   changed

circumstances.   We have reviewed the administrative record and the

Board’s order and find that the Board did not abuse its discretion.

See INS v. Doherty, 502 U.S. 314, 323-24 (1992).            Accordingly, we

deny the petition for review.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                        PETITION DENIED




                                   - 2 -